     Case 2:18-cv-14005-MVL-KWR Document 123 Filed 03/13/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

MELISSA RIVERA AND                        *     CIVIL ACTION NO: 18-14005
RICARDO SILVA SR.                         *
                                          *
VERSUS                                    *     HONORABLE MARY ANN
                                          *     VIAL LEMMON
JENNIFER ROBINSON AND HER INSURER, *
STATE FARM MUTUAL INSURANCE               *
COMPANY, CHURCH OF THE KING,              *
INCORPORATED, D/B/A/ A/K/A/ CHURCH *            MAGISTRATE JUDGE
OF THE KING AND ITS INSURER, CHURCH *           KAREN WELLS ROBY
MUTUAL INSURANCE COMPANY                  *
******************************************************************************

     PLAINTIFF’S MOTION TO ALLOW THE GOLDEN RULE TO BE ARGUED
                        REGARDING LIABILITY

       NOW INTO COURT, through undersigned counsel, comes Plaintiffs Melissa Rivera and

Ricardo Silva, Sr., parents of decedent Ricardo Silva, Jr., who respectfully requests this Honorable

Court to grant Plaintiff's Contested Motion to Allow the Golden Rule to be Argued Regarding

Liability for reasons more fully addressed in the attached Memorandum in Support. Counsel for

defendant has been contacted and objects to the Motion.

       WHEREFORE, Plaintiff Melissa Rivera and Ricardo Silva, Sr., parents of decedent

Ricardo Silva, Jr., requests Motion to Allow the Golden Rule to be Argued Regarding Liability.


                                                     Respectfully Submitted:

                                                     /s/ Glenn C. McGovern
                                                     Glenn C. McGovern (Bar #9321)
                                                     Attorney & Counselor at Law
                                                     2901 Division St., Ste 201
                                                     Metairie, Louisiana 70002
                                                     Mailing Address:
                                                     P.O. Box 516
                                                     Metairie, Louisiana 70004-0516
                                                     Telephone: (504) 456-3610
                                                     Facsimile: (504) 456-3611

                                                 1
     Case 2:18-cv-14005-MVL-KWR Document 123 Filed 03/13/20 Page 2 of 2



                                                    Email: Glenn@glennmcgovern.com
                                                    Attorney for Plaintiffs




                     CERTIFICATE OF SERVICE AND OPPOSITION

       I, hereby certify a copy of the foregoing Motion has been forwarded to defendants,

through counsel of record via electronic filing 13th day of March, 2020.



                                                    /s/ Glenn C. McGovern
                                                    Glenn C. McGovern, Attorney for Plaintiff




                                                2
